Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 09/02/2022  with claims 1-8, 24-38 are pending in the Application.  
 
Reason for allowance
 
 
2	Claims 1-8, 24-38 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed MULTI-CHIP PACKAGE having the limitations:
--"a first semiconductor integrated-circuit (IC) chip over the interposer, wherein the first semiconductor integrated-circuit (IC) chip comprises a first static-random-access-memory (SRAM) cell for storing first data therein and an interconnection circuit, wherein the interconnection circuit comprises first and second interconnects and a switch circuit having a first input point coupling to the first interconnect, a first output point points coupling to the second interconnect, and a second input point for input data for the switch circuit, wherein the switch circuit is configured to control, in accordance with the input data at the second input point, coupling between the first and second interconnects, wherein the input data at the second input point is associated with the first data;
a first metal contact at an interface between the interposer and first semiconductor integrated-circuit (IC) chip, wherein the first metal contact couples the first semiconductor integrated-circuit (IC) chip to the interconnection scheme; and
a non-volatile memory (NVM) integrated-circuit (IC) chip over the interposer, wherein the non-volatile memory (NVM) integrated-circuit (IC) chip couples to the first semiconductor integrated-circuit (IC) chip, wherein the non-volatile memory (NVM) integrated-circuit (IC) chip is used to store second data therein for configuring the switch circuit, wherein the second data is associated with the first data.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897